Citation Nr: 0304575	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-22 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic, 
acquired psychiatric disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which found that the evidence submitted in support 
of the veteran's application to reopen a previously denied 
final RO decision for service connection for a back disorder 
and for hepatitis, and a subsequent RO decision denying 
service connection for an acquired psychiatric disorder, was 
not new and material; the claims were not reopened.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  In an April 1996 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for a back disorder; an appeal was not perfected; and the 
decision became final.  

3.  Evidence obtained since the April 1996 RO decision, while 
new, is not relevant and probative nor, when viewed by itself 
or in conjunction with the evidence previously of record, is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim for entitlement to 
service connection for a back disorder.  

4.  In an April 1996 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for a chronic, acquired psychiatric disorder; an appeal was 
not perfected; and the decision became final.  

5.  Evidence obtained since the April 1996 RO decision, while 
new, is not relevant and probative nor, when viewed by itself 
or in conjunction with the evidence previously of record, is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim for entitlement to 
service connection for a chronic, acquired psychiatric 
disorder.  

6.  In an April 1996 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for hepatitis; an appeal was not perfected; and the decision 
became final.  

7.  Evidence obtained since the April 1996 RO decision, while 
new, is not relevant and probative nor, when viewed by itself 
or in conjunction with the evidence previously of record, is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim for entitlement to 
service connection for hepatitis.  

8.  There is no current medical evidence establishing that 
the veteran experiences chronic headaches.  


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying a claim of 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder has not been submitted subsequent to the RO's 
April 1996 decision; the requirements to reopen the claim 
have not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2002).  

3.  The RO's April 1996 decision denying a claim of 
entitlement to service connection for a chronic, acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2002).  

4.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
chronic, acquired psychiatric disorder has not been submitted 
subsequent to the RO's April 1996 decision; the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2002).  

5.  The RO's April 1996 decision denying a claim of 
entitlement to service connection for hepatitis is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2002).  

6.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
hepatitis has not been submitted subsequent to the RO's April 
1996 decision; the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2002).  

7.  Chronic headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the claims 
of service connection for a back disorder, an acquired 
psychiatric disorder, and hepatitis.  See Barnett, 83 F.3d at 
1383; Marsh, 11 Vet. App. at 471; Smith (Irma), 10 Vet. App. 
at 332.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

New and Material

In a September 1979 rating decision, the RO denied the 
veteran entitlement to service connection for a back 
condition, an acquired psychiatric disorder, and hepatitis.  
He was notified of the decision and apprised of his appellate 
rights.  He appealed only the denial of service connection 
for an acquired psychiatric disorder.  Hence, the September 
1979 rating decision became final as to the denials of 
service connection for a back disorder and hepatitis.  In 
July 1981, the Board denied the veteran entitlement to 
service connection for an acquired psychiatric disorder.  

In August 1985, VA received the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  The RO, in a July 1986 decision, noted that the 
Board had denied the claim in July 1981 and that the evidence 
submitted in support of the request to reopen the claim for 
service connection for an acquired psychiatric disorder was 
not new and material; the claim was not reopened.  The 
veteran was notified of the decision, which he did not 
appeal.  The August 1995 RO decision became final.  

In October 1995, VA received the veteran's application to 
reopen his claims for service connection for a back 
condition, an acquired psychiatric disorder, and hepatitis.  
In an April 1996 rating decision, the RO determined that the 
evidence submitted in support of the claims was not new and 
material; the claims were not reopened.  The veteran was 
notified of the decision and apprised of his appellate 
rights.  He did not perfect an appeal, and the April 1996 
rating decision became final.  In October 1997, VA received 
the veteran's request to reopen his claims for service 
connection for a back disorder, an acquired psychiatric 
disorder, and hepatitis.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The Board notes at this time that clear and unmistakable 
error has not been established or alleged in the April 1996 
decision.  Hence, inasmuch as the veteran did not perfect an 
appeal to the RO's April 1996 rating decision, that decision 
became final.  Furthermore, as that decision is the last 
final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  

At the time of the RO's April 1996 decision, the evidence of 
record consisted of the veteran's service medical records and 
numerous post-service medical reports, for various periods 
between February 1978 and March 1996, to include reports of 
VA examinations, VA hospitalization records and VA outpatient 
treatment records.  

A.  Back Disorder

The above-mentioned medical evidence shows that the veteran 
was seen for complaints of low back pain on several occasions 
while in service; however, medical tests, to include x-ray 
findings, showed that his back was normal, with no underlying 
pathology to support his complaints of low back pain.  Post-
service VA examination noted similar complaints of back pain.  
Again, x-ray findings revealed no abnormality with the back 
and no underlying pathology was found to support his 
complaints of pain.  The RO's unappealed, final decision of 
September 1979 denied service connection for a back disorder, 
as none was found either in service or on recent VA 
orthopedic examination.  

Subsequent VA orthopedic examination in March 1996 revealed 
minor degenerative joint disease of L4-5 and L5-S1, shown by 
x-ray, and central herniated nucleus pulposus at L4-5, shown 
by CT scan.  The RO's unappealed, final decision in April 
1996 denied the veteran's claim on the basis that the medical 
evidence did not show a currently diagnosed back disorder 
that had been present in service and there was no medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus between current findings of a back 
disorder and a disease or injury noted in service.  

The evidence received since the RO's unappealed April 1996 
decision consists of the veteran's VA outpatient treatment 
records for various periods between May 1979 and July 2000, 
to include VA hospitalization records, and the report of the 
veteran's December 1997 VA examination.  These records are 
new, in the sense that they have not been reviewed before; 
however, they are cumulative in that they show continued 
treatment for a condition previously noted.  Therefore, while 
new, they are not material because the recently submitted 
evidence does not present competent medical evidence, based 
on review of the entire record, to include the veteran's 
service medical records, and examination of the veteran, of a 
nexus between the veteran's currently diagnosed back disorder 
and his military service.  Rather, these more recent records 
are redundant of records already of record, which have been 
reviewed and considered.  In the absence of competent medical 
of a nexus between the veteran's currently diagnosed back 
disorder and his active military service, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for a 
back disorder is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  

B.  Psychiatric Disorder

The evidence of record at the time of the RO's April 1996 
decision shows that the veteran was seen for psychiatric 
manifestations during service, for which he was seen by a 
psychiatrist, and that he exhibited psychiatric 
manifestations since service.  However, on medical 
evaluation, the manifestations were medically noted to have 
represented a personality disorder, which is not a disability 
for which compensation benefits are payable.  The psychiatric 
consult, conducted just prior to his separation from service, 
specifically found no evidence of an acquired psychiatric 
disorder, i.e., a psychosis or neurosis.  An acquired 
psychiatric disorder, depressive neurosis, was first reported 
years after his separation from military service, as a result 
of a VA examination, which was conducted in early 1978, and 
manifestations of a psychotic nature were first reported 
during a 198-day hospitalization beginning in September 1998, 
and a year later, in 1979.  In July 1981, the Board denied 
the veteran entitlement to service connection for a chronic, 
acquired psychiatric disorder, holding that such disorder was 
neither incurred in or aggravated by active military service, 
nor may a psychosis be presumed to have been incurred in 
service.  

In April 1996, the RO determined that the evidence submitted 
in support of the veteran's claim to reopen his claim for 
service connection for a chronic, acquired psychiatric 
disorder was not new and material; the claim was not 
reopened.  The basis for the decision was that the additional 
evidence of record, while new, was not material in that it 
showed recent treatment for a current condition, without 
competent medical evidence of a nexus to the veteran's active 
military service.  The evidence consisted of the veteran's VA 
hospitalization records, which reflected a long history of 
chronic schizophrenia, with multiple hospitalizations due to 
his bizarre behavior, and his March 1996 VA psychiatric 
examination, which confirmed a diagnosis of chronic paranoid 
schizophrenia.  

The evidence received since the RO's April 1996 decision 
consists of the veteran's VA outpatient treatment reports, 
for various periods between May 1979 and July 2000, as well 
as the report of his December 1997 VA psychiatric evaluation.  
This evidence is new, in that it has not been previously 
reviewed; however, it is not material in that it shows recent 
treatment for a current condition, without any competent 
medical evidence of a link between the currently diagnosed 
psychiatric condition and the veteran's active military 
service.  Rather, the evidence is cumulative of the evidence 
that had been in the record and reviewed by the RO in 
reaching its April 1996 decision.  In the absence of 
competent medical opinion of a nexus between the veteran's 
currently diagnosed chronic acquired psychiatric disorder and 
his active military service, there can be no valid claim.  
See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
144.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for a 
chronic, acquired psychiatric disorder is not reopened.  See 
Anglin, 203 F.3d at 1347 (2000); Vargas-Gonzalez, 12 Vet. 
App. at 327; Smith, 12 Vet. App. at 315; see also 38 C.F.R. 
§ 3.156(a).  

C.  Hepatitis

At the time of the RO's unappealed, final decision in 
September 1979, the veteran's service medical records 
reflected treatment in late 1972 for viral hepatitis.  
Subsequent service medical records note a history of that 
treatment, but no subsequent findings of hepatitis, or 
residuals thereof.  The report of his post-service February 
1978 VA medical examination notes a history of infectious 
hepatitis, but no current findings of hepatitis or its 
residuals.  Hence, service connection for hepatitis was 
denied.  

In April 1996, the RO determined that the additional evidence 
submitted in support of the veteran's application to reopen 
his claim for service connection for hepatitis was not new 
and material; the claim was not reopened.  The additional 
evidence had consisted of the veteran's VA outpatient 
treatment and hospitalization records for various periods 
between May 1979 and July 2000, as well as the report of his 
December 1997 VA examination.  However, nowhere in any of 
these records is there any indication of a history, 
symptomatology or treatment for hepatitis, or the residuals 
thereof.  

Under the circumstances, the additional evidence submitted in 
support of the veteran's claim for service connection for 
hepatitis is not new and material, which would warrant 
reopening the claim.  The evidence is not material, in that 
it does not even show the presence of hepatitis, or residuals 
thereof.  In the absence of a current disability, there can 
be no valid claim.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for 
hepatitis is not reopened.  See Anglin,  203 F.3d at 1347; 
Vargas-Gonzalez, 12 Vet. App. at 327; Smith, 12 Vet. App. at 
315; see also 38 C.F.R. § 3.156(a).  

Service Connection

As for the veteran's claim for entitlement to service 
connection for headaches, the Board finds that the 
correspondence sent to him in September 1997, August 1999, 
and April 2001, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and an October 2000 Statement of the 
Case and a Supplement Statement of the Case, issued later in 
October 2000, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of the VCAA, or any other 
applicable rules or regulations regarding the development of 
the pending claim for entitlement to service connection for 
headaches.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau, 2 Vet. App. at 143; 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, his service medical records show that, 
in May 1972, he struck his head and fell backward.  The next 
day he was complaining of headaches.  Neurological evaluation 
and x-ray found no abnormality.  In June and August 1973, he 
complained of headaches.  X-ray found no pathological injury.  
An October 1973 neurological evaluation diagnosed tension 
headaches.  He subsequently underwent additional neurological 
and psychological evaluations.  The diagnosis consistently 
was tension headaches.  The report of his separation 
examination notes a history of headaches, secondary to 
wearing a "hat" or watching television, which were relieved 
with "relaxation."  No medical findings pertaining to any 
headaches or to any underlying pathology were noted on his 
service separation examination report.  

Post-service, the veteran underwent VA medical examination in 
February 1978.  The report of that examination does not 
indicate any complaints or findings pertaining to headaches.  
Also of record are numerous VA outpatient treatment and 
hospitalization records for various periods from January 1978 
to July 2000.  Nowhere in these records is there any 
complaints, symptomatology or treatment for complaints of 
headaches.  The report of the veteran's December 1997 
neurology examination of his cranial nerve shows that the 
pupils were equally round and reactive to light.  The fields 
were full to finger waving; extra ocular muscles were intact; 
facial pinprick was normal; facial strength was normal; 
tongue was midline and palate elevated, bilaterally, 
symmetrically.  No history, complaints or findings pertaining 
to headaches are noted in the neurological report.  

As noted earlier, to establish entitlement to service 
connection for a disability, the evidence must show that a 
disease or injury was incurred in or aggravated during 
service and that there is a disability (residuals) as a 
result of that disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus, or link, between the in-service injury or 
disease and the current disability (medical evidence).  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Furthermore, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 223; Rabideau, 2 
Vet. App. at 143-144.  In this case, there is no medical 
evidence, despite almost thirty years of post-service medical 
records, establishing that the veteran currently experiences 
chronic headaches, or residuals thereof, as none have been 
shown since his separation from service over twenty-eight 
years ago.  Also, the veteran has submitted no evidence, 
either medical opinion or lay statement, other than his own 
contention, supporting his allegation of experiencing chronic 
headaches.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has chronic headaches.  As such, there 
is no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  




ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for a 
back disorder is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for a 
chronic, acquired psychiatric disorder is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for 
hepatitis is denied.  

Service connection for headaches is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

